Citation Nr: 1201049	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-21 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.

3.  Entitlement to service-connected burial benefits.

4.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to June 1958, and from August 1958 to July 1975.  He died in January 2009.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 adjudications of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In February 2011, the appellant testified at a video conference hearing conducted by the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's claims folders.

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

Reasons for remand:  To obtain VA terminal hospital medical records, records from the Social Security Administration (SSA), to seek to obtain the Veteran's complete military personnel file in an effort to verify exposure to in-service herbicides, and to obtain a medical nexus opinion.  

Of record is a September 1998 letter from the SSA to the Veteran.  The letter informed him that he had been determined to be entitled to monthly disability benefits beginning in June 1997.  Records, however, from the SSA have not been associated with the Veteran's claims folder.  VA has a duty to obtain any relevant records obtained or developed in conjunction with a SSA claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("As long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.")  The Board also notes that VA must obtain SSA decisions and records which may have a bearing on a Veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  In this regard, the Board notes that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  As such, pursuant to this remand, and in an effort to develop additional evidence concerning the claims now before the Board on appeal, an effort should be made to clarify if records pertaining to the Veteran, including decisions and medical records, are available.

The Veteran's Certificate of Death reflects that he died in January 2009 at a VA hospital in Pittsburgh, Pennsylvania.  The immediate cause of death was listed as refractory cardiogenic shock, with underlying causes listed as ischemic cardiomyopathy and end stage coronary artery disease.  

Associated with the claims files are random in-patient treatment records from the VA hospital (VAH) in Pittsburgh, Pennsylvania.  These records include an electrocardiogram (EKG) and echocardiogram, each dated the date of the Veteran's death.  It is also noted that the Veteran underwent cardiothoracic surgery five (5) days before his death at the Pittsburgh, Pennsylvania VAH.  This report notes that he underwent off-pump "CABG" (coronary artery bypass graft) times one including saphenous vein graft to the left anterior descending coronary artery.  While these various VA records have been associated with the Veteran's voluminous claims folder, the Veteran's complete terminal records - to include a discharge-type report--are not associated with the file.  Therefore, a remand to obtain these records is necessary.  VA has a duty to obtain all relevant VA and Governmental records prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3) (West 2002); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the claims file, are in the constructive possession of the Board and must be considered); see also 38 C.F.R. § 3.159(c)(2) (2011). 

The appellant testified to three basic contentions regarding why she felt that the cause of the Veteran's death was related to his periods of active military service.  First, she alleged that his fatal cardiovascular condition (i.e., refractory carcinogenic shock due to the ischemic cardiomyopathy which was due to the end stage coronary artery disease) had its "onset" during the Veteran's second period of active military service.  (See Transcript (T.) at page (pg.) 5)).  Second, she maintained that the Veteran's fatal cardiovascular disorder was the result of him having been exposed to Agent Orange while on active duty in Thailand during his second period of active military service.  Finally, she argued that service connection for ischemic heart disease should be granted under the "new regs."  Id.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

Service connection for certain chronic diseases, including cardiovascular-renal disease, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011).

Additionally, and of significant note, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to herbicide agents.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  The term "ischemic heart disease" includes myocardial infarction, atherosclerotic cardiovascular disease, coronary bypass surgery, and stable and unstable angina.  See 75 Fed. Reg. 14,391 (March 25, 2010).

The Secretary of Veterans Affairs also determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41,442 (Aug. 8, 1996); 64 Fed. Reg. 59,232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42,600 (June 4, 2002); 68 Fed. Reg. 27,630 (May 30, 2003); 72 Fed. Reg. 32,395 (June 12, 2007); 75 Fed. Reg. 32,540 (June 8, 2010); 75 Fed. Reg. 81,322 (Dec. 27, 2010).

In pertinent part, the rebuttable presumption provisions of 38 U.S.C.A. § 1113 provide that where there is affirmative evidence to the contrary, or evidence to establish that an intercurrent injury or disease which is a recognized cause of the applicable presumptive diseases, has been suffered between the date of separation from service and the onset of any such diseases or disabilities, service-connection will not be in order.  38 U.S.C.A. § 1113 (West 2002). 

Evidence which may be considered in rebuttal of service incurrence of a disease listed in section 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307(d) (2011).

In addition to the presumptive regulations, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 

Of record is a January 2011 letter from a private physician, D.L.F.  As part of the letter he cited to medical findings, dating from 1968 to 1986.  He noted that the Veteran had undergone three heart catherizations with left ventriculography and selective coronary arteriography in 1985 and 1986.  This, opined the physician, "definitely" proved that the Veteran had a heart attack at some time in the past, with extensive damage and scarring of the heart muscle, even though the illness was not recognized at that time.  He opined that the apparent stability of all the ECGs (electrocardiograms) during the time period from 1968 to 1986, with only slight ST-T depressions and no signs of acute heart failure, favored the occurrence of the attack prior to 1968, while the Veteran was "still enlisted in the air force."  

Review of the Veteran's service treatment records include medical records showing that the Veteran was stationed in Thailand in November 1973 and February 1974.  The Veteran's complete service personnel records appear not to have been associated with the claims folder.  Also, pertaining to the question of whether the Veteran served in Vietnam, the NPRC (National Personnel Records Center) informed VA in April 2010 that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  To this, the Board notes that of record is a computerized personnel record on file, entitled "Base Level Military Personnel System."  This record, shown to have been prepared on June 12, 1975, shows for the Veteran a tour length in Vietnam from September 30, 1969, to October 1, 1970.  The Board, however, is not certain that this isolated record goes to support an affirmative finding of in-country Vietnam service.  This question needs to be addressed on remand.  

The Board notes that VA has issued VA Fast Letter 09-20 dated May 6, 2009, which provides information regarding developing evidence of herbicide exposure in claims from veterans with Thailand service during the Vietnam Era.  The Veterans Benefits Administration  (VBA) Fast Letter 09-20 issued in conjunction with a Memorandum for the Record provides updated information concerning herbicide use in Thailand during the Vietnam era.  Previous development procedures that VBA was using for purposes of developing information concerning possible Agent Orange exposure in Thailand is replaced by a Memorandum for the Record that was jointly prepared by the Compensation and Pension Service and the Department of Defense.  If a claimed herbicide exposure cannot be resolved based on the information contained in this memorandum, then follow-up inquiries are now being sent to the Army and Joint Services Records Research Center (JSRRC). 

This Memorandum reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base.  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  See VBA Fast Letter 09-20 (May 6, 2009).  The Board also notes that this memorandum reflects that some Operation RANCH HAND aircrafts flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966.  Id.  While the 1966 missions involved the spraying of Malathion insecticide for "control of malaria carrying mosquitoes," these facts were noted as insufficient to establish tactical herbicide exposure for any Veteran based solely on service in Thailand.  Id.  Further, the Memorandum provides that if the veteran's claim is based on servicing or working on aircraft that flew bombing missions over Vietnam, there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Id.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.  Additionally, the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam during Operation RANCH HAND.  Id.  Also, there are no studies that VA is aware of showing harmful health effects for any such secondary or remote herbicide contact that may have occurred.  Id.  

The Board finds that given the assertions proffered by the appellant the RO should, in an attempt to verify the Veteran's exposure to herbicides in Thailand, conduct the evidentiary development set out in as part of the VA Fast Letter 09-20 dated May 6, 2009, which provides information regarding developing evidence of herbicide exposure in claims from veterans with Thailand service during the Vietnam Era.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Obtain the all terminal hospital records of the Veteran, along with any other records of treatment, for the Veteran located at the VA Medical Center in Pittsburgh, Pennsylvania.  If there are no VA medical records, this finding should be documented in the claims files and notice to this effect must be sent to the Veteran and his representative.  The Veteran must also be provided with an opportunity to submit such reports. 

2.  Contact the SSA and request all documents pertaining to any award or denial of disability benefits from the SSA, and specifically request a copy of the decision awarding or denying any benefits and copies of the medical records upon which the SSA based its decision.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2011).  If the records are unavailable, the claims files must be properly documented as to the unavailability of these records.

3.  Contact the appropriate custodian of service department records and seek to obtain and associate with the Veteran's claims folders ALL service personnel records pertaining to the Veteran's periods of military service, to determine whether the Veteran served in Vietnam during his period of active duty. 

Following this search, if in-country Vietnam service is not verified, the RO should follow the procedures outlined in VA Fast Letter 09-20, Developing for Evidence of Herbicide Exposure in Hass-Related Claims from Veterans with Thailand Service during the Vietnam Era.  As stated in the VA Fast Letter, the RO must review the Fast Letter, which contains input from the Department of Defense (DoD) and is intended to cover general claims of exposure as well as a number of specific exposure claims.  If the issue of herbicide exposure can be resolved based on this document alone, then further development is not necessary.  However, if actual herbicide exposure remains in question, an inquiry must be sent directly to the Joint Services Records Research Center (JSRRC) for verification.

4.  Following completion of the above development, the RO/AMC should make arrangements with the appropriate VA medical facility for the Veteran's claim folders to be transferred to, and reviewed by, an appropriate VA physician specialist to determine the nature and etiology of the cause of his death. 

The examiner must provide a response to the following questions: 

(a) Is the Veteran's fatal refractory cardiogenic shock with ischemic cardiomyopathy and end stage coronary artery disease etiologically related to an incident of military service, to include, but not limited to, any confirmed (italics added for emphasis) exposure to Agent Orange? 

(b) Did the Veteran's fatal refractory cardiogenic shock with ischemic cardiomyopathy and end stage coronary artery disease have its onset during a period of active military service or was it manifested to a compensable degree within a year of service discharge? 

The examiner's response to the above-cited question must include a review of the Veteran's service and post-service VA and private treatment records, to specifically include, but not limited to, the following evidence: 

(i) Service treatment records, dated in August and October 1968, reflecting that the Veteran had received treatment for complaints of chest pain of an unknown etiology and shortness of breath in August and October 1968, respectively.  Blood pressure was recorded as 130/94 in August 1968.  In October 1968, an EKG revealed premature ventricular contractions; otherwise it was within normal limits.  A diagnosis of chronic bronchitis was entered;

(ii) Service treatment record, dated in 1971, reflecting that the Veteran was seen for heart palpitations.  An atrial gallup was found to have been present; 

(iii) March 1975 retirement examination report, reflecting that x-rays of the Veteran's heart were within normal limits.  An EKG revealed no evidence of any organic disease;

(iv) October 1975 and October 1976 VA examination reports reflecting that the Veteran's cardiovascular system was evaluated as "normal;" and,

(v) January 2011 letter, prepared by Dr. D. L. F. 

The examiner must provide a clear rationale for all opinions provided and a discussion of the facts and medical principles involved.  If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).
5.  To help avoid future remand, the RO/AMC must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).
	
6.  After completing the required actions, and after conducting any additional development necessary based on the information obtained, the RO/AMC should readjudicate the Veteran's claims as listed on the title page of this decision.  If any benefit sought on appeal remains denied, the appellant and her representative should be issued a supplemental statement of the case (SSOC) and given an opportunity to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  Until the appellant is notified, no action is required on her part.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).
_________________________________________________
C. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


